13 N.Y.3d 790 (2009)
In the Matter of ERNEST A. HUNTER, Appellant,
v.
COMMISSIONER OF THE DIVISION OF HOUSING AND COMMUNITY RENEWAL, Respondent.
Court of Appeals of New York.
Decided September 22, 2009.
Appeal, insofar as taken from that part of the Appellate Division order that denied appellant's motion for reargument, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Chief Judge LIPPMAN taking no part.